                       IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION

SAUL EDWARD SAYLORS,                            )
                                                )
               Petitioner,                      )
                                                )
       v.                                       )           CV 118-115
                                                )           (Formerly CR 116-048)
UNITED STATES OF AMERICA,                       )
                                                )
               Respondent.                      )
                                           __________

                                           ORDER
                                           __________

       Petitioner, an inmate at the Federal Correctional Institution in Salters, South Carolina,

has filed with this Court a motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his

sentence. (Doc. no. 1.) On February 15, 2019, Petitioner filed a motion to stay pending a

decision in United States v. Davis, No. 18-431, 2019 WL 98544 (Jan. 4, 2019), in which the

Supreme Court recently granted certiorari. (Doc. no. 15.) Petitioner argues the Supreme

Court’s decision in Davis will consider “whether a Hobbs Act Robbery was a violent felony

for purposes of the Armed Career Criminal Act,” which is the “central issue with regard to

[Petitioner’s] petition and . . . would be dispositive of [his] claim[].” (Doc. no. 15, pp. 1-2.)

       However, “[a] grant of certiorari does not constitute new law” nor does it affect this

Court’s obligation to follow prior decisions of the Eleventh Circuit Court of Appeals. Ritter v.

Thigpen, 828 F.2d 662, 666 (11th Cir. 1987); United States v. Peraza, No. 18-11104, 2018 WL

5881597, *3 n.5 (11th Cir. Nov. 9, 2018). The Eleventh Circuit has clearly established precedent

addressing Petitioner’s claims. See United States v. St. Hubert, 909 F.3d 335, 345 (11th Cir.
2018) (addressing whether Hobbs Act robbery is crime of violence); Ovalles v. United States,

905 F.3d 1231, 1252 (11th Cir. 2018) (discussing 18 U.S.C. § 924(c)(3)(B) residual clause

defining crime of violence). Accordingly, the Court DENIES Petitioner’s motion to stay. (Doc.

no. 15.) The Court will issue a report and recommendation on the merits of Petitioner’s

§ 2255 motion in its normal course of business.

       SO ORDERED this 27th day of February, 2019, at Augusta, Georgia.




                                             2
